PARKER, C.J.
The General Assembly at its Regular 1957 Session, Chapter 369, 1957 Session Laws, rewrote G.S. 14-322 to read as follows:
“If any husband shall wilfully abandon his wife without providing her with adequate support or if any father or mother shall wilfully neglect or refuse to provide adequate support for his or her child or children, whether natural or adopted, whether or not he or she abandons said child or children, he or she shall be guilty of a misdemeanor; and such wilful neglect or refusal shall constitute a continuing offense and shall not be barred by any statute of limitations until the youngest living child shall arrive at the age of eighteen (18) years.”
It is manifest that a wilful neglect or refusal by a father or mother to provide adequate support for his or her child or children, whether natural or adopted, is now an offense under the present G.S. 14-322, whether or not the child or children has or have been abandoned by the father or mother. Consequently, the warrant in the instant case alleging the wilful refusal and neglect of defendant to provide adequate support for his three children named therein of the ages of 12, 11, and 6 is sufficient. The 1957 rewriting of G.S. *66214-322 would change the result in S. v. Lucas, 242 N.C. 84, 86 S.E. 2d 770; S. v. Outlaw, 242 N.C. 220, 87 S.E. 2d 303; and S. v. Smith, 241 N.C. 301, 84 S.E. 2d 913, which were decided in 1954 and 1955, insofar as they apply to the offense against children.
The State’s evidence tends to show the following facts: Mattie Goodman and defendant were married in 1948. (Defendant, testifying in his own behalf, says they were married in 1958.) Defendant is the father of Robert Lee Goodman, age 12, Carolyn Jean Goodman, age 11, and Alanda Goodman, age 6, begotten by him upon the body of Maggie Goodman. In May 1965 defendant returned to his home in Wilmington after serving a prison sentence in the State’s prison. From then until the taking out of the warrant against him for nonsupport of his children on 31 July 1965, he has provided no food, no money, and no support at all for his three children. He has not worked, and was drunk every day. His children have been supported by payments from the Welfare Department. When defendant first returned to his home from prison, he lived with his wife and his children, but then moved to another place in Wilmington. On the night of 16 June 1965 he and Mattie Goodman were living in the same house, and on that night defendant beat her on the face, head, and body with his fists, and then took an alcohol bottle off the dresser and beat her on the body with it. She did nothing to provoke the attack, and was in bed at the time.
Defendant’s evidence is to this effect: Pie is 42 years old. Since his release from prison on 29 May 1965 he has run a chain saw in the pulpwood and lumber business and makes about $45 a week. From his earnings he has given his wife $35 a week for her support and for the support of his three children. On the night that his wife charged him with assaulting her, she took a knife for cleaning fish, about six or eight inches long, out of a top drawer at the top of the bed, and he knocked it out of her hand before she opened it. He did not hit her with his fists or hit her with any bottle. At that time the nonsupport warrant had not been taken out against him.
Defendant assigns as error the denial by the court of his motion “for a judgment of not guilty” on both warrants, made at the close of all the evidence. The State’s evidence was sufficient to carry the case to the jury on both warrants, and the court properly overruled defendant’s motion “for a judgment of not guilty.”
Defendant’s assignments of error as to a statement made by counsel for the private prosecution, and as to a statement made by the court and as to the charge of the court are all entirely without merit, and require no discussion.
The warrant charging the assault and battery on Mattie Goodman does not allege that defendant is a male person over 18 years *663of age. However, defendant testifying in the case as a witness for himself said: “I am 42 years old.” The verdict in the assault case was: “Guilty to assault on a female, he being a male over the age of 18 years.” Defendant’s admission as to his age and the verdict warrant punishment as for a general misdemeanor. S. v. Courtney, 248 N.C. 447, 103 S.E. 2d 861; S. v. Smith, 157 N.C. 578, 72 S.E. 853.
In the trial below we find no error sufficiently prejudicial to disturb the verdict and judgments below.
No error.
Mooee, J., not sitting.